Exhibit 10.3

 

One Southern Court
West Columbia, SC

 

PURCHASE AND SALE AGREEMENT

 

 

by and between

 

 

HUB PROPERTIES TRUST,

 

 

as Seller,

 

 

and

 

 

SENIOR HOUSING PROPERTIES TRUST,

 

 

as Purchaser

 

 

--------------------------------------------------------------------------------

 

 

November 12, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

SECTION 1.

DEFINITIONS

1

1.1

Agreement

1

1.2

Business Day

1

1.3

Closing

1

1.4

Closing Date

1

1.5

Existing Survey

1

1.6

Existing Title Policy

2

1.7

Improvements

2

1.8

Land

2

1.9

Leases

2

1.10

Other Property

2

1.11

Permitted Exceptions

2

1.12

Property

2

1.13

Purchase Price

2

1.14

Purchaser

2

1.15

Rent Roll

3

1.16

Seller

3

1.17

Title Company

3

1.18

Update

3

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

3

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

3

3.1

Title

3

3.2

No Other Diligence

4

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

5

4.1

Closing Documents

5

4.2

Title Policy

6

4.3

Environmental Reliance Letters

6

4.4

Condition of Property

6

4.5

Other Conditions

6

SECTION 5.

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

6

5.1

Purchase Price

6

5.2

Closing Documents

6

5.3

Other Conditions

6

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

7

6.1

Status and Authority of the Seller

7

6.2

Action of the Seller

7

6.3

No Violations of Agreements

7

6.4

Litigation

7

6.5

Existing Leases, Etc.

7

6.6

Agreements, Etc.

9

6.7

Not a Foreign Person

9

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

10

 

--------------------------------------------------------------------------------


 

7.1

Status and Authority of the Purchaser

10

7.2

Action of the Purchaser

10

7.3

No Violations of Agreements

10

7.4

Litigation

11

SECTION 8.

COVENANTS OF THE SELLER

11

8.1

Approval of Agreements

11

8.2

Operation of Property

11

8.3

Compliance with Laws, Etc.

11

8.4

Compliance with Agreements

11

8.5

Notice of Material Changes or Untrue Representations

12

8.6

Insurance

12

8.7

Approval of 2011 Capital Expenditure Budget

12

SECTION 9.

APPORTIONMENTS

12

9.1

Real Property Apportionments

12

9.2

Closing Costs

15

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

16

10.1

Casualty

16

10.2

Condemnation

16

10.3

Survival

17

SECTION 11.

DEFAULT

17

11.1

Default by the Seller

17

11.2

Default by the Purchaser

17

SECTION 12.

MISCELLANEOUS

17

12.1

Allocation of Liability

17

12.2

Brokers

17

12.3

Publicity

18

12.4

Notices

18

12.5

Waivers, Etc.

19

12.6

Assignment; Successors and Assigns

20

12.7

Severability

20

12.8

Counterparts Complete Agreement, Etc.

20

12.9

Performance on Business Days

21

12.10

Attorneys’ Fees

21

12.11

Section and Other Headings

21

12.12

Time of Essence

21

12.13

Governing Law

21

12.14

Arbitration

21

12.15

Like Kind Exchange

22

12.16

Recording

23

12.17

Non-liability of Trustees of Seller

23

12.18

Non-liability of Trustees of Purchaser

23

12.19

Waiver and Further Assurances

23

 

- 2 -

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of November 12, 2010, by and between
HUB PROPERTIES TRUST, a Maryland real estate investment trust (the “Seller”),
and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust
(the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.                                  DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1                            “Agreement”  shall mean this Purchase and Sale
Agreement, together with any exhibits and schedules attached hereto, as it and
they may be amended from time to time as herein provided.

 

1.2                            “Business Day”  shall mean any day other than a
Saturday, Sunday or any other day on which banking institutions in The
Commonwealth of Massachusetts are authorized by law or executive action to
close.

 

1.3                            “Closing”  shall have the meaning given such term
in Section 2.2.

 

1.4                            “Closing Date”  shall have the meaning given such
term in Section 2.2.

 

1.5                            “Existing Survey”  shall mean the existing ALTA
survey of the Property.

 

--------------------------------------------------------------------------------


 

1.6                            “Existing Title Policy”  shall mean, the existing
title insurance policy for the Property.

 

1.7                            “Improvements”  shall mean, the Seller’s entire
right, title and interest in and to the existing office buildings, fixtures and
other structures and improvements situated on, or affixed to, the Land.

 

1.8                            “Land”  shall mean, the Seller’s entire right,
title and interest in and to (a) the parcel(s) of land described in Schedule A
hereto, together with (b) all easements, rights of way, privileges, licenses and
appurtenances which the Seller may own with respect thereto.

 

1.9                            “Leases”  shall mean the leases identified in the
Rent Roll and any other leases hereafter entered into in accordance with the
terms of this Agreement.

 

1.10                    “Other Property”  shall mean the Seller’s entire right,
title and interest in and to (a) all fixtures, machinery, systems, equipment and
items of personal property owned by the Seller and attached or appurtenant to,
located on and used in connection with the ownership, use, operation or
maintenance of the Land or Improvements, if any, and (b) all intangible property
owned by the Seller arising from or used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any.

 

1.11                    “Permitted Exceptions”  shall mean, collectively,
(a) liens for taxes, assessments and governmental charges not yet due and
payable or due and payable but not yet delinquent; (b) the Leases; (c) the
exceptions to title set forth in the Existing Title Policy; (d) all matters
shown on the Existing Survey, and (e) such other nonmonetary encumbrances with
respect to the Property as may be shown on the Update which are not objected to
by the Purchaser (or which are objected to, and subsequently waived, by the
Purchaser) in accordance with Section 3.1.

 

1.12                    “Property”  shall mean, collectively, all of the Land,
the Improvements and the Other Property.

 

1.13                    “Purchase Price”  shall mean Four Million Seven Hundred
One Thousand Eight Hundred Dollars ($4,701,800).

 

1.14                    “Purchaser”  shall have the meaning given such term in
the preambles to this Agreement, together with any permitted successors and
assigns.

 

- 2 -

--------------------------------------------------------------------------------


 

1.15                    “Rent Roll”  shall mean Schedule B to this Agreement.

 

1.16                    “Seller”  shall have the meaning given such term in the
preambles to this Agreement, together with any permitted successors and assigns.

 

1.17                    “Title Company”  shall mean Stewart Title Guaranty
Company.

 

1.18                    “Update”  shall have the meaning given such term in
Section 3.1.

 

SECTION 2.                                  PURCHASE AND SALE; CLOSING.

 

2.1                            Purchase and Sale.  In consideration of the
payment of the Purchase Price by the Purchaser to the Seller and for other good
and valuable consideration, the Seller hereby agrees to sell to the Purchaser,
and the Purchaser hereby agrees to purchase from the Seller, the Property for
the Purchase Price, subject to and in accordance with the terms and conditions
of this Agreement.

 

2.2                            Closing.  The purchase and sale of the Property
shall be consummated at a closing (the “Closing”) to be held at the offices of
Sullivan & Worcester LLP, One Post Office Square, Boston, Massachusetts, or at
such other location as the Seller and the Purchaser may agree, at 10:00 a.m.,
local time, on June 30, 2011, as the same may be accelerated or extended by
agreement of the parties (the “Closing Date”).

 

2.3                            Purchase Price.

 

(a)                       At Closing, the Purchaser shall pay the Purchase Price
to the Seller, subject to adjustment as provided in Article 9.

 

(b)                      The Purchase Price, as adjusted as provided herein,
shall be payable by wire transfer of immediately available funds on the Closing
Date to an account or accounts to be designated by the Seller.

 

SECTION 3.                                  TITLE, DILIGENCE MATERIALS, ETC.

 

3.1                            Title.  Prior to the execution of this Agreement,
the Seller has delivered the Existing Title Policy and the Existing Survey to
the Purchaser.

 

Within ten (10) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver

 

- 3 -

--------------------------------------------------------------------------------


 

to the Seller a copy of the Update promptly upon receipt thereof.  Promptly
after receipt of the Update, but, in any event, prior to the Closing Date, the
Purchaser shall give the Seller written notice of any title exceptions (other
than Permitted Exceptions) set forth on the Update as to which the Purchaser
objects.  The Seller shall have the right, but not the obligation, to attempt to
remove, satisfy or otherwise cure any exceptions to title to which the Purchaser
so objects.  If, for any reason, in its sole discretion, the Seller is unable or
unwilling to take such actions as may be required to cause such exceptions to be
removed from the Update, the Seller shall give the Purchaser notice thereof; it
being understood and agreed that the failure of the Seller to give prompt notice
of objection shall be deemed an election by the Seller not to remedy such
matters.  If the Seller shall be unable or unwilling to remove any title defects
to which the Purchaser has so objected, the Purchaser may elect (i) to terminate
this Agreement or (ii) to consummate the transactions contemplated hereby,
notwithstanding such title defect, without any abatement or reduction in the
Purchase Price on account thereof (whereupon such objected to exceptions or
matters shall be deemed to be Permitted Exceptions).  The Purchaser shall make
any such election by written notice to the  Seller given on or prior to the
fifth (5th) Business Day after the Seller’s notice of its unwillingness or
inability to cure (or deemed election not to cure) such defect and time shall be
of the essence with respect to the giving of such notice.  Failure of the
Purchaser to give such notice shall be deemed an election by the Purchaser to
proceed in accordance with clause (ii) above.

 

3.2                            No Other Diligence.  The Purchaser acknowledges
that, except as provided in Section 3.1, (i) the Purchaser has had the
opportunity to fully investigate and inspect the physical and environmental
condition of the Property, and to review and analyze all title examinations,
surveys, environmental assessment reports, building evaluations, financial data
and other investigations and materials pertaining to the Property which the
Purchaser deems necessary to determine the feasibility of the Property and its
decision to acquire the Property, (ii) the Purchaser shall not be conducting any
further title examinations, surveys, environmental assessments, building
evaluations, financial analyses or other investigations with respect to the
Property, and (iii) the Purchaser shall not have any right to terminate this
Agreement as a result of any title examinations, surveys, environmental
assessments, building valuations, financial analyses or other investigations
with respect to the Property.

 

- 4 -

--------------------------------------------------------------------------------


 

SECTION 4.          CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1                            Closing Documents.  The Seller shall have
delivered, or cause to have been delivered, to the Purchaser the following:

 

(a)                       (i) A good and sufficient deed in the form attached as
Schedule C hereto, with respect to the Property, in proper statutory form for
recording, duly executed and acknowledged by the Seller, conveying title to the
Property, free from all liens and encumbrances other than the Permitted
Exceptions;

 

(b)                      An assignment by the Seller and an assumption by the
Purchaser, in form and substance reasonably satisfactory to the Seller and the
Purchaser, duly executed and acknowledged by the Seller and the Purchaser, of
all of the Seller’s right, title and interest in, to and under the Leases and
all of the Seller’s right, title and interest, if any, in, to and under all
transferable licenses, contracts, permits and agreements affecting the Property;

 

(c)                       A bill of sale by the Seller, without warranty of any
kind, in form and substance reasonably satisfactory to the Seller and the
Purchaser, with respect to any personal property owned by the Seller, situated
at the Property and used exclusively by the Seller in connection with the
Property (it being understood and agreed that no portion of the Purchase Price
is allocated to personal property);

 

(d)                      To the extent the same are in the Seller’s possession,
original, fully executed copies of all material documents and agreements, plans
and specifications and contracts, licenses and permits pertaining to the
Property;

 

(e)                       To the extent the same are in the Seller’s possession,
duly executed original copies of the Leases;

 

(f)                          A closing statement showing the Purchase Price,
apportionments and fees, and costs and expenses paid in connection with the
Closing; and

 

(g)                       Such other conveyance documents, certificates, deeds
and other instruments as the Purchaser, the Seller or the Title Company may
reasonably require and as are

 

- 5 -

--------------------------------------------------------------------------------


 

customary in like transactions in sales of property in similar transactions.

 

4.2                            Title Policy.  The Title Company shall be
prepared to issue, upon payment of the title premium at its regular rates, a
title policy in the amount of the Purchase Price, insuring title to the Property
is vested in the Purchaser or its designee or assignee, subject only to the
Permitted Exceptions, with such endorsements as shall be reasonably required by
the Purchaser.

 

4.3                            Environmental Reliance Letters.  The Purchaser
shall have received a reliance letter, authorizing the Purchaser and its
designees and assignees to rely on the most recent environmental assessment
report prepared for the Property, in form and substance reasonably acceptable to
the Purchaser.

 

4.4                            Condition of Property.  The Property shall be in
substantially the same physical condition as on the date of this Agreement,
ordinary wear and tear and, subject to Section 10.1, casualty excepted.

 

4.5                            Other Conditions.  All representations and
warranties of the Seller herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Seller shall have
performed in all material respects all covenants and obligations required to be
performed by the Seller on or before the Closing Date.

 

SECTION 5.                                  CONDITIONS TO SELLER’S OBLIGATION TO
CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1                            Purchase Price.  The Purchaser shall have
delivered to the Seller the Purchase Price payable hereunder, subject to the
adjustments set forth in Section 2.3, together with any closing costs to be paid
by the Purchaser under Section 9.2.

 

5.2                            Closing Documents.  The Purchaser shall have
delivered to the Seller duly executed and acknowledged counterparts of the
documents described in Section 4.1, where applicable.

 

5.3                            Other Conditions.  All representations and
warranties of the Purchaser herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Purchaser shall have
performed in all material respects all covenants and obligations required to be
performed by the Purchaser on or before the Closing Date.

 

- 6 -

--------------------------------------------------------------------------------


 

SECTION 6.                                  REPRESENTATIONS AND WARRANTIES OF
SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1                            Status and Authority of the Seller.  The Seller
is duly organized, validly existing and in good standing under the laws of its
state of organization or formation, and has all requisite power and authority
under its charter documents to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

 

6.2                            Action of the Seller.  The Seller has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement, and upon the execution and delivery of any document to be delivered
by the Seller on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

 

6.3                            No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Seller, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon the
Property pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Seller is bound.

 

6.4                            Litigation.  To the Seller’s actual knowledge, it
has not received written notice that any investigation, action or proceeding is
pending or threatened, which (i) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (ii) involves condemnation or
eminent domain proceedings against the Property or any portion thereof.

 

6.5                            Existing Leases, Etc.  Subject to Section 8.1,
other than the Leases listed in the Rent Roll, the Seller has not entered into a
contract or agreement with respect to the occupancy of the Property that will be
binding on the Purchaser after the Closing.  To the Seller’s actual knowledge:
(a) the copies of the Leases heretofore delivered by the Seller to the Purchaser
are true, correct and complete copies thereof; and (b) such Leases have not been
amended except as evidenced by

 

- 7 -

--------------------------------------------------------------------------------


 

amendments similarly delivered and constitute the entire agreement between the
Seller and the tenants thereunder.  Except as otherwise set forth in the Rent
Roll or the Leases: (i) to the Seller’ actual knowledge, each of its Leases is
in full force and effect on the terms set forth therein; (ii) to the Seller’s
actual knowledge, there are no uncured defaults or circumstances which with the
giving of notice, the passage of time or both would constitute a default
thereunder which would have a material adverse effect on the business or
operations of the Property; (iii) to the Seller’s actual knowledge, each of its
tenants is legally required to pay all sums and perform all material obligations
set forth therein without any ongoing concessions, abatements, offsets, defenses
or other basis for relief or adjustment; (iv) to the Seller’s actual knowledge,
none of its tenants has asserted in writing or has any defense to, offsets or
claims against, rent payable by it or the performance of its other obligations
under its Lease which would have a material adverse effect on the on-going
business or operations of the Property; (v) the Seller has no outstanding
obligation to provide any of its tenants with an allowance to perform, or to
perform at its own expense, any tenant improvements; (vi) none of its tenants
has prepaid any rent or other charges relating to the post-Closing period;
(vii) to the Seller’s actual knowledge, none of its tenants has filed a petition
in bankruptcy or for the approval of a plan of reorganization or management
under the Federal Bankruptcy Code or under any other similar state law, or made
an admission in writing as to the relief therein provided, or otherwise become
the subject of any proceeding under any federal or state bankruptcy or
insolvency law, or has admitted in writing its inability to pay its debts as
they become due or made an assignment for the benefit of creditors, or has
petitioned for the appointment of or has had appointed a receiver, trustee or
custodian for any of its property, in any case that would have a material
adverse effect on the business or operations of the Property; (viii) to the
Seller’s actual knowledge, none of its tenants has requested in writing a
modification of its Lease, or a release of its obligations under its Lease in
any material respect or has given written notice terminating its Lease, or has
been released of its obligations thereunder in any material respect prior to the
normal expiration of the term thereof, in any case that would have a material
adverse effect on the on-going business or operations of the Property; (ix) to
the Seller’s actual knowledge, except as set forth in the Leases, no guarantor
has been released or discharged, voluntarily or involuntarily, or by operation
of law, from any obligation under or in connection with any of its Leases or any
transaction related thereto; and (x) all brokerage commissions currently due

 

- 8 -

--------------------------------------------------------------------------------


 

and payable with respect to each of its Leases have been paid.  To the Seller’s
actual knowledge, the other information set forth in the Rent Roll is true,
correct and complete in all material respects.

 

6.6                            Agreements, Etc.  Other than the Leases, the
Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements being assumed by the Purchaser or which are terminable
upon thirty (30) days notice without payment of premium or penalty.

 

6.7                            Not a Foreign Person.  The Seller is not a
“foreign person” within the meaning of Section 1445 of the United States Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, the Purchaser gives the Seller written notice prior
to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal

 

- 9 -

--------------------------------------------------------------------------------


 

condition of the Property and (ii) the Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be delivered to
the Purchaser at the Closing, made (or purported to be made) by the Seller or
anyone acting or claiming to act on the Seller’s behalf.  The Purchaser has
inspected the Property and is fully familiar with the physical condition thereof
and shall purchase the Property in its “as is”, “where is” and “with all faults”
condition on the Closing Date.  Notwithstanding anything to the contrary
contained herein, in the event that any party hereto has actual knowledge of the
default of any other party (a “Known Default”), but nonetheless elects to
consummate the transactions contemplated hereby and proceeds to Closing, then
the rights and remedies of such non-defaulting party shall be waived with
respect to such Known Default upon the Closing and the defaulting party shall
have no liability with respect thereto.

 

SECTION 7.                                  REPRESENTATIONS AND WARRANTIES OF
PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

7.1                            Status and Authority of the Purchaser.  The
Purchaser is duly organized, validly existing and in good standing under the
laws of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

7.2                            Action of the Purchaser.  The Purchaser has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and upon the execution and delivery of any document to be
delivered by the Purchaser on or prior to the Closing Date, this Agreement and
such document shall constitute the valid and binding obligation and agreement of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

7.3                            No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Purchaser, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Purchaser pursuant to the terms of any indenture,

 

- 10 -

--------------------------------------------------------------------------------


 

mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which the Purchaser is bound.

 

7.4                            Litigation.  The Purchaser has received no
written notice that any investigation, action or proceeding is pending or
threatened which questions the validity of this Agreement or any action taken or
to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, the Seller gives the Purchaser written notice prior
to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach.

 

SECTION 8.                                  COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1                            Approval of Agreements.  Not to enter into,
modify, amend or terminate any Lease or any other material agreement with
respect to the Property, which would encumber or be binding upon the Property
from and after the Closing Date, without in each instance obtaining the prior
written consent of the Purchaser.

 

8.2                            Operation of Property.  To continue to operate
the Property consistent with past practices.

 

8.3                            Compliance with Laws, Etc.  To comply in all
material respects with (i) all laws, regulations and other requirements from
time to time applicable of every governmental body having jurisdiction of the
Property, or the use or occupancy thereof, and (ii) all material terms,
covenants and conditions of all agreements affecting the Property.

 

8.4                            Compliance with Agreements.  To comply with each
and every material term, covenant and condition contained in the Leases and any
other material document or agreement affecting the Property and to monitor
compliance thereunder consistent with past practices.

 

- 11 -

--------------------------------------------------------------------------------


 

8.5                            Notice of Material Changes or Untrue
Representations.  Upon learning of any material change in any condition with
respect to the Property or of any event or circumstance which makes any
representation or warranty of the Seller to the Purchaser under this Agreement
untrue or misleading, promptly to notify the Purchaser thereof.

 

8.6                            Insurance.  To maintain, or cause to be
maintained, all existing property insurance relating to the Property.

 

8.7                            Approval of 2011 Capital Expenditure Budget.  The
Seller shall prepare for the Purchaser’s review and approval prior to
December 31, 2010, a 2011 capital expenditure budget for the Property (the “2011
CapEx Budget”) (including, without limitation, budgeted items for “building
improvements” and “development and redevelopment”).

 

SECTION 9.                                  APPORTIONMENTS.

 

9.1                            Real Property Apportionments.  (a)  The following
items shall be apportioned at the Closing as of the close of business on the day
immediately preceding the Closing Date:

 

(i)

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

(ii)

percentage rents and other unfixed charges payable under the Leases;

 

 

(iii)

fuel, electric, water and other utility costs;

 

 

(iv)

municipal assessments and governmental license and permit fees;

 

 

(v)

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

(vi)

Water rates and charges;

 

 

(vii)

Sewer and vault taxes and rents; and

 

 

(viii)

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are

 

- 12 -

--------------------------------------------------------------------------------


 

to be apportioned, such items shall be apportioned on the basis of a good faith
estimate by the parties and reconciled as soon as practicable after the Closing
Date but, in any event, no later than one (1) year after the Closing Date.

 

(b)                      If there are water, gas or electric meters located at
the Property, the Seller shall obtain readings thereof to a date not more than
thirty (30) days prior to the Closing Date and the unfixed water rates and
charges, sewer taxes and rents and gas and electricity charges, if any, based
thereon for the intervening time shall be apportioned on the basis of such last
readings.  If such readings are not obtainable by the Closing Date, then, at the
Closing, any water rates and charges, sewer taxes and rents and gas and
electricity charges which are based on such readings shall be prorated based
upon the per diem charges obtained by using the most recent period for which
such readings shall then be available.  Upon the taking of subsequent actual
readings, the apportionment of such charges shall be recalculated and the Seller
or the Purchaser, as the case may be, promptly shall make a payment to the other
based upon such recalculations.  The parties agree to make such final
recalculations within sixty (60) days after the Closing Date.

 

(c)                       If any refunds of real property taxes or assessments,
water rates and charges or sewer taxes and rents shall be made after the
Closing, the same shall be held in trust by the Seller or the Purchaser, as the
case may be, and shall first be applied to the unreimbursed costs incurred in
obtaining the same, then to any required refunds to tenants under the Leases,
and the balance, if any, shall be paid to the Seller (for the period prior to
the Closing Date) and to the Purchaser (for the period commencing with the
Closing Date).

 

(d)                      If, on the Closing Date, the Property shall be or shall
have been affected by any special or general assessment or assessments or real
property taxes payable in a lump sum or which are or may become payable in
installments of which the first installment is then a charge or lien and has
become payable, the Seller shall pay or cause to be paid at the Closing the
unpaid installments of such assessments due and as of the Closing Date.

 

(e)                       No insurance policies of the Seller are to be
transferred to the Purchaser, and no apportionment of the premiums therefor
shall be made.

 

- 13 -

--------------------------------------------------------------------------------


 

(f)                          At the Closing, the Seller shall transfer to the
Purchaser the amount of all unapplied security deposits held pursuant to the
terms of the Leases.

 

(g)                        Brokerage commissions, tenant improvement expenses
and other amounts payable by the Seller as landlord under Leases entered into by
the Seller after the date hereof, or in connection with the renewal or extension
of any existing Lease, shall be allocated between the Seller and the Purchaser
at Closing based upon their respective periods of ownership (calculated on a
straight-line basis over the initial term or extension or renewal period, as
applicable), and the Purchaser shall reimburse the Seller at the Closing for all
amounts so allocated to the Purchaser and paid by the Seller prior to the
Closing.  The Purchaser shall receive a credit at Closing for all unpaid
brokerage commissions, tenant improvement expenses and other amounts payable by
the Seller as landlord under any such new Lease, renewal or extension that are
allocated to the Seller in accordance with the terms hereof.

 

(h)                       Amounts payable after the date hereof on account of
capital expenditures under the 2010 capital expenditure budget previously
prepared by the Seller (the “2010 CapEx Budget”) and the 2011 CapEx Budget
(together with the 2010 CapEx Budget, collectively, the “CapEx Budget”)
(including, without limitation, budgeted items for “building improvements” and
“development and redevelopment”), shall be allocated between the Seller and the
Purchaser at Closing based upon their respective periods of ownership (on a
straight line basis), and the Purchaser shall reimburse the Seller at the
Closing for all amounts so allocated to the Purchaser and paid by the Seller
prior to the Closing.  The Purchaser shall receive a credit at Closing for all
unpaid amounts payable on account of capital expenditures under the CapEx Budget
allocated to the Seller in accordance with the terms hereof.

 

(i)                           If a net amount is owed by the Seller to the
Purchaser pursuant to this Section 9.1, such amount shall be credited against
the Purchase Price.  If a net amount is owed by the Purchaser to the Seller
pursuant to this Section 9.1, such amount shall be added to the Purchase Price
paid to the Seller.

 

(j)                          If, on the Closing Date, there are past due rents
with respect to any Lease, amounts received by the Purchaser with respect to
such Lease after the Closing Date shall be applied, first, to rents due or to
become due

 

- 14 -

--------------------------------------------------------------------------------


 

during the calendar month in which the Closing occurs, and then, to all other
rents due or past due in inverse order to the order in which they became due
(i.e., first to arrearages most recently occurring, then to older arrearages). 
Any such past due rents received by the Purchaser, once applied in the foregoing
order of priority, to the extent applicable to the period prior to the Closing
Date, shall be paid by the Purchaser to the Seller.  In no event shall the
Seller have any right to take any action to collect any past due rents or other
amounts following the Closing; provided, however, the Purchaser shall use
commercially reasonable efforts to collect such past due rents and other
amounts, except that the Purchaser shall have no obligation to institute any
legal action or proceeding or otherwise enforce any of its rights and remedies
under any Lease in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2                            Closing Costs.

 

(a)                       The Purchaser shall pay (i) the costs of closing and
diligence in connection with the transactions contemplated hereby (including,
without limitation, all premiums, charges and fees of the Title Company in
connection with the title examination and insurance policies to be obtained by
the Purchaser, including affirmative endorsements), (ii) fifty percent (50%) of
all documentary, stamp, sales, intangible and other transfer taxes and fees
incurred in connection with the transactions contemplated by this Agreement, and
(iii) fifty percent (50%) of all state, city, county, municipal and other
governmental recording and filing fees and charges.

 

(b)                      The Seller shall pay (i) fifty percent (50%) of all
documentary, stamp, sales, intangible and other transfer taxes and fees incurred
in connection with the transactions contemplated by this Agreement, and
(ii) fifty percent (50%) of all state, city, county, municipal and other
governmental recording and filing fees and charges.

 

(c)                       Except as otherwise set forth in this Section 9.2,
each party shall pay the fees and expenses of its attorneys and other
consultants.

 

- 15 -

--------------------------------------------------------------------------------


 

SECTION 10.                          DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1                            Casualty.  If, prior to the Closing, the
Property is  materially destroyed or damaged by fire or other casualty, the
Seller shall promptly notify the Purchaser of such fact.  In such event, the
Purchaser shall have the right to terminate this Agreement by giving notice to
the Seller not later than ten (10) days after the giving of the Seller’s notice
(and, if necessary, the Closing Date shall be extended until one day after the
expiration of such ten-day period).  If the Purchaser elects to terminate this
Agreement as aforesaid, this Agreement shall terminate and be of no further
force and effect and no party shall have any liability to the other hereunder. 
If less than a material part of the Property shall be affected by fire or other
casualty or if the Purchaser shall not elect to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and the Seller
shall assign to the Purchaser at the Closing the rights of the Seller to the
proceeds, if any, under the Seller’s insurance policies covering the Property
with respect to such damage or destruction and there shall be credited against
the Purchase Price the amount of any deductible, any proceeds previously
received by Seller on account thereof and any deficiency in proceeds.

 

10.2                            Condemnation.  If, prior to the Closing, a
material part of the Property (including access or parking thereto), is taken by
eminent domain (or is the subject of a pending taking which has not yet been
consummated), the Seller shall notify the Purchaser of such fact promptly after
obtaining knowledge thereof and the Purchaser shall have the right to terminate
this Agreement by giving notice to the Seller not later than ten (10) days after
the giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

- 16 -

--------------------------------------------------------------------------------


 

10.3                            Survival.  The parties’ obligations, if any,
under this Section 10 shall survive the Closing.

 

SECTION 11.                          DEFAULT.

 

11.1                            Default by the Seller.  If the transaction
herein contemplated fails to close as a result of the default of the Seller
hereunder, or the Seller having made any representation or warranty herein which
shall be untrue or misleading in any material respect, or the Seller having
failed to perform any of the material covenants and agreements contained herein
to be performed by the Seller, the Purchaser may, as its sole remedy, either
(x) terminate this Agreement (in which case, the Seller shall reimburse the
Purchaser for all of the fees, charges, disbursements and expenses of the
Purchaser’s attorneys), or (y) pursue a suit for specific performance.

 

11.2                            Default by the Purchaser.  If the transaction
herein contemplated fails to close as a result of the default of the Purchaser
hereunder, or the Purchaser having made any representation or warranty herein
which shall be untrue or misleading in any material respect, or the Purchaser
having failed to perform any of the covenants and agreements contained herein to
be performed by it, the Seller may terminate this Agreement (in which case, the
Purchaser shall reimburse the Seller for all of the fees, charges, disbursements
and expenses of the Seller’s attorneys).

 

SECTION 12.                          MISCELLANEOUS.

 

12.1                            Allocation of Liability.  It is expressly
understood and agreed that the Seller shall be liable to third parties for any
and all obligations, claims, losses, damages, liabilities, and expenses to the
extent arising out of events, contractual obligations, acts, or omissions of the
Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2                            Brokers.  Each of the parties hereto represents
to the other parties that it dealt with no broker, finder or like agent in
connection with this Agreement or the transactions

 

- 17 -

--------------------------------------------------------------------------------


 

contemplated hereby.  Each party shall indemnify and hold harmless the other
party and its respective legal representatives, heirs, successors and assigns
from and against any loss, liability or expense, including reasonable attorneys’
fees, charges and disbursements arising out of any claim or claims for
commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any other broker, finder or like agent,
if such claim or claims are based in whole or in part on dealings with the
indemnifying party.  The provisions of this Section 12.2 shall survive the
Closing.

 

12.3                            Publicity.  The parties agree that, except as
otherwise required by law or the rules of the national securities exchange upon
which the applicable party’s shares are listed for trading, and except for the
exercise of any remedy hereunder, no party shall, with respect to this Agreement
and the transactions contemplated hereby, contact or conduct negotiations with
public officials, make any public pronouncements, issue press releases or
otherwise furnish information regarding this Agreement or the transactions
contemplated to any third party without the consent of the other party, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

12.4                            Notices.  (a)  Any and all notices, demands,
consents, approvals, offers, elections and other communications required or
permitted under this Agreement shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by telecopier with confirmed
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).

 

(b)                      All notices required or permitted to be sent hereunder
shall be deemed to have been given for all purposes of this Agreement upon the
date of acknowledged receipt, in the case of a notice by telecopier, and, in all
other cases, upon the date of receipt or refusal, except that whenever under
this Agreement a notice is either received on a day which is not a Business Day
or is required to be delivered on or before a specific day which is not a
Business Day, the day of receipt or required delivery shall automatically be
extended to the next Business Day.

 

(c)                       All such notices shall be addressed,

 

- 18 -

--------------------------------------------------------------------------------


 

if to the Seller, to:

 

c/o CommonWealth REIT
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
Telecopier No. (617) 928-1305

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
Telecopier No. (213) 621-5035

 

if to the Purchaser, to:

 

Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David J. Hegarty
Telecopier No. (617) 796-8349

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nancy S. Grodberg, Esq.
Telecopier No. (617) 338-2880

 

(d)                      By notice given as herein provided, the parties hereto
and their respective successor and assigns shall have the right from time to
time and at any time during the term of this Agreement to change their
respective addresses effective upon receipt by the other parties of such notice
and each shall have the right to specify as its address any other address within
the United States of America.

 

12.5                            Waivers, Etc.  Subject to the terms of the last
paragraph of Section 6, any waiver of any term or condition of this Agreement,
or of the breach of any covenant, representation or warranty contained herein,
in any one instance, shall not operate as or be deemed to be or construed as a
further or continuing waiver of any other breach of such term, condition,
covenant, representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance

 

- 19 -

--------------------------------------------------------------------------------


 

of any provision hereof operate as a waiver of or affect in any manner such
party’s right at a later time to enforce or require performance of such
provision or any other provision hereof.  This Agreement may not be amended, nor
shall any waiver, change, modification, consent or discharge be effected, except
by an instrument in writing executed by or on behalf of the party against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought.

 

12.6                            Assignment; Successors and Assigns.  Subject to
Section 12.15, this Agreement and all rights and obligations hereunder shall not
be assignable, directly or indirectly, by any party without the written consent
of the other, except that the Purchaser may assign this Agreement to any entity
wholly owned, directly or indirectly, by the Purchaser; provided, however, that,
in the event this Agreement shall be assigned to any one or more entities wholly
owned, directly or indirectly, by the Purchaser, the Purchaser named herein
shall remain liable for the obligations of the “Purchaser” hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.  This Agreement is not intended and shall not be construed to create
any rights in or to be enforceable in any part by any other persons.

 

12.7                            Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

12.8                            Counterparts Complete Agreement, Etc.  This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall

 

- 20 -

--------------------------------------------------------------------------------


 

constitute one and the same instrument.  This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
shall supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

12.9                            Performance on Business Days.  In the event the
date on which performance or payment of any obligation of a party required
hereunder is other than a Business Day, the time for payment or performance
shall automatically be extended to the first Business Day following such date.

 

12.10                    Attorneys’ Fees.  If any lawsuit or arbitration or
other legal proceeding arises in connection with the interpretation or
enforcement of this Agreement, the prevailing party therein shall be entitled to
receive from the other party the prevailing party’s costs and expenses,
including reasonable attorneys’ fees incurred in connection therewith, in
preparation therefor and on appeal therefrom, which amounts shall be included in
any judgment therein.

 

12.11                    Section and Other Headings.  The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

12.12                    Time of Essence.  Time shall be of the essence with
respect to the performance of each and every covenant and obligation, and the
giving of all notices, under this Agreement.

 

12.13                    Governing Law.  This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of The Commonwealth
of Massachusetts.

 

12.14                    Arbitration.  Any party hereto may elect to submit any
dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder.  Any such arbitration shall be conducted in Boston,
Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then pertaining and the decision of the
arbitrators with respect to such dispute shall be binding, final and conclusive
on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in

 

- 21 -

--------------------------------------------------------------------------------


 

writing by each party to the other, and the arbitrators so appointed, in the
event of their failure to agree within thirty (30) days after the appointment of
the second arbitrator upon the matter so submitted, shall appoint a third
arbitrator.  If either the Seller or the Purchaser shall fail to appoint an
arbitrator, as aforesaid, for a period of ten (10) days after written notice
from the other party to make such appointment, then the arbitrator appointed by
the party having made such appointment shall appoint a second arbitrator and the
two (2) so appointed shall, in the event of their failure to agree upon any
decision within thirty (30) days thereafter, appoint a third arbitrator.  If
such arbitrators fail to agree upon a third arbitrator within forty five (45)
days after the appointment of the second arbitrator, then such third arbitrator
shall be appointed by the American Arbitration Association from its qualified
panel of arbitrators, and shall be a person having at least ten (10) years’
recent professional experience as to the subject matter in question.  The fees
of the third arbitrator and the expenses incident to the proceedings shall be
borne equally between the Seller and the Purchaser, unless the arbitrators
decide otherwise.  The fees of respective counsel engaged by the parties, and
the fees of expert witnesses and other witnesses called for by the parties,
shall be paid by the respective party engaging such counsel or calling or
engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Seller and one to the
Purchaser.  A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

 

12.15                    Like Kind Exchange.  At either party’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange

 

- 22 -

--------------------------------------------------------------------------------


 

accommodation titleholder” in order to facilitate, at no cost or expense to the
other, a forward or reverse like-kind exchange under Section 1031 of the
Internal Revenue Code; provided, however, that such assignment will not relieve
the requesting party of any of its obligations hereunder.  The non-requesting
party will also agree to issue all closing documents, including the deed or
other operative conveyance instrument, to the applicable qualified intermediary
or exchange accommodation titleholder if so directed by the requesting party
prior to Closing.  Notwithstanding the foregoing, in no event shall the
non-requesting party incur or be subject to any liability that is not otherwise
provided for in this Agreement.

 

12.16                    Recording.  This Agreement may not be recorded without
the prior written consent of both parties.

 

12.17                    Non-liability of Trustees of Seller.  The Declaration
of Trust establishing the Seller, dated September 12, 1996, as amended and
supplemented, as filed with the State Department of Assessments and Taxation of
Maryland, provides that no trustee, officer, shareholder, employee or agent of
the Seller shall be held to any personal liability, jointly or severally, for
any obligation of, or claim against, the Seller.  All persons dealing with the
Seller in any way shall look only to the assets of the Seller for the payment of
any sum or the performance of any obligation.]

 

12.18                    Non-liability of Trustees of Purchaser.  The Amended
and Restated Declaration of Trust establishing Senior Housing Properties Trust,
dated September 20, 1999, as amended and supplemented, as filed with the State
Department Of Assessments and Taxation of Maryland, provides that no trustee,
officer, shareholder, employee or agent of Senior Housing Properties Trust shall
be held to any personal liability, jointly or severally, for any obligation of,
or claim against, Senior Housing Properties Trust.  All persons dealing with
Senior Housing Properties Trust in any way shall look only to the assets of
Senior Housing Properties Trust for the payment of any sum or the performance of
any obligation.

 

12.19                    Waiver and Further Assurances.  The Purchaser hereby
acknowledges that it is a sophisticated purchaser of real properties and that it
is aware of all disclosures the Seller is or may be required to provide to the
Purchaser in connection with the transactions contemplated hereby pursuant to
any law, rule or regulation (including those of Massachusetts and those of the
state in which the Property is located).   The Purchaser hereby acknowledges
that, prior to the execution of this Agreement, the Purchaser has had access to
all information

 

- 23 -

--------------------------------------------------------------------------------


 

necessary to acquire the Property and the Purchaser acknowledges that the Seller
has fully and completely fulfilled any and all disclosure obligations with
respect thereto.  The Purchaser hereby fully and completely discharges the
Seller from any further disclosure obligations whatsoever relating to the
Property.  In addition to the actions recited herein and contemplated to be
performed, executed, and/or delivered by the Seller and the Purchaser, the
Seller and the Purchaser agree to perform, execute and/or deliver or cause to be
performed, executed and/or delivered at the Closing or after the Closing any and
all such further acts, instruments, deeds and assurances as may be reasonably
required to establish, confirm or otherwise evidence the Seller’s satisfaction
of any disclosure obligations or to otherwise consummate the transactions
contemplated hereby.

 

[Signature page follows.]

 

- 24 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB PROPERTIES TRUST, a Maryland real
estate investment trust

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

John C. Popeo, Treasurer and Chief
Financial Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

SENIOR HOUSING PROPERTIES TRUST, a
Maryland real estate investment trust

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty, President

 

- 25 -

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

 

--------------------------------------------------------------------------------


 

One Southern Court
West Columbia, SC

 

Legal Description

 

All that certain piece, parcel or lot of land, together with all improvements
thereon, situate, lying and being in the County of Lexington, State of South
Carolina, and being shown and delineated as Lot B, Containing 5.04 Acres on a
plat prepared for R. Mike Stamps by Ronald W. Fisher, P.L.S. #17296, dated
February 11, 1994, and recorded in the Office of the Register of Deeds for
Lexington County, SC in Plat Book 283, at Page 57; said lot having such
boundaries and measurements as shown on said plat.

 

All that certain piece, parcel or lot of land, with  the improvements thereon,
situate, lying and being in the Town of West Columbia, County of Lexington,
State of South Carolina, containing .20 acre and shown on a plat prepared for
Mike R. Stamps by Benjamin H. Whetstone Associates dated September 20, 1999,
recorded in the Office of the Register of Deeds for Lexington County in Plat
Book 288, at Page 541 and having the following metes and bounds:  Beginning at
the southeast corner of said property and running S 87° 47’ 11” W along the
right of way of Southern Court for a distance of Twelve (12.00) feet to an iron;
thence turning and running along a curve the chord of which runs N 51° 15’ 53” W
along the right of way of Southern Court for a distance of 32.77 feet to an
iron; thence turning and running along the curve the chord of which runs N 11°
04’ 03” W along the right of way of Lott Court for a distance of 41.96’ to an
iron; thence turning and running along a curve the chord of which runs N 15° 48’
38” E along the right of way of Lott Court for a distance of 27.14 feet to an
iron; thence turning and running along a curve, the chord of which runs N 05°
50’ 06” E along the right of way of Lott Court for a distance of 68.73 feet to
an iron; thence turning and running along a curve, the chord of which runs N 56°
06’ 03” W along the right of way of Lott Court for a distance of 35.37 feet to
an iron; thence turning and running S 75° 59’ 27” E along a portion of Lot 3 as
shown on said plat for a distance of 33.17 feet to an iron; thence turning and
running S 76° 13’ 13” E along a portion of Lot 3 for a distance of 67.96 feet to
an iron; thence turning and running S 13° 57’ 54” W along Lot B as shown on said
plat for a distance of 155.82 feet to the point of beginning; be all
measurements a little more or less.

 

Less and except Parcel D 1 on Slide 76, Plat 8

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

One Southern CT

PSS World Medical

 

1.                                    Lease Agreement, dated October 1, 2005, by
and between Palmetto Park Associates - One Southern Court, LLC (“Landlord”) and
Southern Anesthesia & Surgical, Inc. (“Tenant”).

 

2.                                    Confirmation of Assignment and Assumption
of Lease, dated March 31, 2007, by and between PSS World Medical, Inc. (“Parent
Company”), Hub Properties Trust, successor in interest to Palmetto Park
Associates - One Southern Court, LLC (“Landlord”), Southern Anesthesia &
Surgical, Inc. (“Subsidiary Company”).  Note: Per Articles of Merger and
Agreement and Plan of Merger dated March 23, 2007, Southern Anesthesia &
Surgical, Inc., the Subsidiary Company merged with and into PSS World
Medical, Inc., the Parent Company.

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

--------------------------------------------------------------------------------


 

Prepared by (and after recording

return to):

 

Elizabeth S. Wigon, Esq.

Sullivan & Worcester LLP

One Post Office Square

Boston, MA  02109

 

At the Direction of:

 

[   insert name of attorney]

Nelson Mullins Riley & Scarborough, LLP

Meridian, 17th Floor

1320 Main Street

Columbia, SC 29201

 

LIMITED WARRANTY DEED

(One Southern Court, West Columbia, South Carolina)

 

STATE OF SOUTH CAROLINA     )

                                                            )        LIMITED
WARRANTY DEED

COUNTY OF ___________________        )

 

KNOW ALL MEN BY THESE PRESENTS, that PALMETTO PARK ASSOCIATES - ONE SOUTHERN
COURT LLC, a South Carolina limited liability company (the “Grantor”), whose
address is 164 Lott Court, West Columbia, South Carolina 29160, for and in
consideration of FIVE MILLION DOLLARS ($5,000,000), paid at and before the
sealing of these presents by HUB PROPERTIES TRUST, a Maryland real estate
investment trust (the “Grantee”), whose address is c/o HRPT Properties Trust,
400 Centre Street, Newton, Massachusetts 02458, the receipt and sufficiency of
which are hereby acknowledged, have granted, bargained, sold and released, and
by these presents does grant, bargain, sell and release, unto the said Grantee,
its successors and assigns forever, the following described property to wit:

 

--------------------------------------------------------------------------------


 

See Exhibit A attached hereto and incorporated herein by reference.

 

TOGETHER with all and singular, the rights, members, hereditaments and
appurtenances to the said premises belonging, or in anywise incident or
appertaining.

 

TO HAVE AND TO HOLD all and singular the premises before mentioned unto the said
Grantee, its successors and assigns, forever.

 

And the Grantor does hereby bind itself and its successors and assigns, to
warrant and forever defend, all and singular, said premises unto the said
Grantee, its successors and assigns, against itself and its successors and
assigns, and any persons whomsoever lawfully claiming by, through or under
Grantor, but not otherwise, the same or any part thereof.

 

THIS CONVEYANCE is made expressly subject to the matters set forth on Exhibit B
attached hereto and incorporated herein by reference.

 

 

[INTENTIONALLY LEFT BLANK; SIGNATURES CONTAINED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

WITNESS its hand and seal as of the ___ day of December, 2006.

 

 

GRANTOR:

 

 

Signed, sealed and

PALMETTO PARK ASSOCIATES -

delivered in the presence

ONE SOUTHERN COURT LLC,

of:

a South Carolina limited liability

 

company

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

--------------------------------------------------------------------------------


 

STATE OF SOUTH CAROLINA      )

                                                           )           
ACKNOWLEDGEMENT

COUNTY OF _______________________   )

 

The foregoing instrument was acknowledged before me this ____ day of December,
2006, by ___________________, ___________________ of PALMETTO PARK ASSOCIATES -
ONE SOUTHERN COURT LLC, a South Carolina limited liability company, on behalf of
the limited liability company.

 

 

 

 

Notary Public

 

My commission expires:

 

 

 

 

[NOTARY SEAL]

 

--------------------------------------------------------------------------------


 

One Southern Court

West Columbia, South Carolina

 

Exhibit A

 

Legal Description

 

[see attached]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

PERMITTED EXCEPTIONS

 

--------------------------------------------------------------------------------